Ingraham, J. (dissenting) :
• I dissent from the reversal of this judgment. There was no evidence that a notice was served by the sheriff of New York upon the New York Produce Exchange Safe Deposit and Storage Company, which complied with subdivision 3 óf section 649 of the Code of Civil Procedure, and the right of the plaintiff to recover depends upon the allegation of the complaint that “ thereunder the then sheriff attached the said promissory notes hereinafter mentioned by leaving a certified copy of said warrant and a notice showing the property attached with the said New York Produce Exchange Safe Deposit and Storage Company within the county of New York.” This allegation, not being denied, stands admitted.
To obtain a valid levy under the warrant of attachment under subdivision 3 of section 649 of the Code, the sheriff must serve a certified copy of the warrant and a notice showing the property attached upon the person holding the same. The property claimed to have been attached was the interest of the defendant in the action in which the warrant of attachment had been issued in the property in the possession of the deposit and storage company. And to constitute a valid levy the notice must specify the property upon which the sheriff seeks to levy. The allegation of this complaint follows the language of the Code; but the Code requires that the notice should show what specific property was attached, and this allegation does not state what property the sheriff sought to attach. To make a .valid levy the notice must specify the property, and it is not alleged that the notice served with the warrant of attachment did *115specify any property. It could not be ascertained from this allegation what property was specified in the notice, and, therefore, the notice as alleged was not, I think, sufficient to comply with this provision of the Code.
In Simpson v. Jersey City Contracting Co. (47 App. Div. 17) it is stated in the opinion that the sheriff attempted to levy upon the stock held by the trust company by serving a notice in the form prescribed by subdivision 3 of section 649 of the Code of Civil Procedure. On turning to the record in that case it appears that in the affidavit upon which the motion to vacate the levy was made it was alleged that “ such attempted levy has been made, as I am informed and verily believe, by serving upon the said Produce Exchange Trust Company or some of its officers a notice in the form subscribed* by subdivision 3 of section 649 of the Code of Civil Procedure.” There was in that case, therefore, no question as to the sufficiency of the notice served by the sheriff, and that such notice was sufficient is assumed both in the opinion of this court and in the Court. of Appeals (165 N. T. 193).
In order to sustain this action the plaintiff must prove that the notice served with the warrant of attachment was the notice prescribed by subdivision 3 of section 649 of the Code, and I do not think this allegation of the complaint is sufficient to show that the notice that was served did describe the property that was attached, namely, the interest of the defendant in the action in which the attachment was issued in the property in possession of the deposit' and storage company.
Van Brunt, P. J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.

 Sic.